Citation Nr: 0510380	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  99-15 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include paranoid schizophrenia.  

REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from May 28, 
1975 to July 14, 1975.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The Board notes that the veteran's claim of entitlement to 
service connection for a psychiatric disability has been the 
subject of prior final disallowances. His claim was denied by 
rating decision in November 1985, which he did not appeal and 
which, consequently, became final. See 38 U.S.C.A. § 7105 
(West 2002). A rating decision in April 1988 and a decision 
by the Board in June 1991 found that the veteran had not 
submitted new and material evidence to reopen his claim. 
Rating decisions in March 1993, April 1993, July 1993, 
November 1993, May 1996, and April 1997 also found that the 
veteran had not submitted new and material evidence to reopen 
his claim. The veteran did not appeal those decisions, which 
are final. See 38 U.S.C.A. § 7105 (West 2002). In July 1999 
and thereafter, the veteran submitted additional evidence in 
another attempt to reopen his claim. The RO found that the 
additional evidence was not new and material, and the current 
appeal ensued.

In August 2001, the Board remanded the veteran's claim t to 
the RO for additional development.  The case was subsequently 
returned to the Board.  On September 10, 2002, the veteran 
appeared and testified at a personal hearing before the 
undersigned Veterans' Law Judge.  A transcript of that 
hearing is of record.

In May 2003, the Board denied the veteran's claim, finding 
that no new and material evidence had been received to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disability, to include paranoid 
schizophrenia.  The veteran appealed that determination to 
The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"). In March 2004, the veteran's 
attorney and a representative of the VA Office of General 
Counsel, on behalf of the Secretary, filed a Joint Motion for 
Remand and to Stay Further Proceedings regarding this claim. 
By a March 2004 Order, the Court granted the motion, vacated 
the Board's May 2003 decision, and remanded the matter for 
readjudication consistent with the March 2004 1999 Joint 
Motion.  

In July 2004, the Board found that new and material evidence 
had been received to reopen the claim for service connection 
for an acquired psychiatric disability, to include paranoid 
schizophrenia, and remanded the claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was treated in service for anxiety reaction 
and he has currently been diagnosed with schizophrenia, which 
has been linked to his military service. 



CONCLUSION OF LAW

An acquired psychiatric disability, to include paranoid 
schizophrenia was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in August 2004, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim and a medical opinion 
has been given.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.  



Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

A recent court decision held that VA must wait one year 
before denying a claim.  See Paralyzed Veterans of America, 
et. al. v. Secretary of Department of Veterans Affairs (PVA), 
345 F.3d 1334 (Fed. Cir. 2003).  In the Veterans Benefits Act 
of 2003, Congress reinstated VA's authority to make decisions 
on all claims without waiting one year.  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Therefore, the Board may proceed with adjudication of 
this claim.  

Laws and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  It requires that the veteran have a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Id.; 38 C.F.R. § 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and a psychosis becomes manifested to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2004).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Discussion

The veteran's service medical records show that, in June 
1975, at a troop medical clinic, the veteran complained of 
dizzy spells and blurred vision on a [firing] range.  A 
physical examination was within normal limits, with no 
neurological signs.  The impression was anxiety reaction.  
Librium was prescribed.  The veteran's service medical 
records, which do not contain a report of an examination for 
service separation, are otherwise negative for any 
psychiatric findings.  

The veteran's DD Form 214 shows that he received an honorable 
discharge in July 1975 under a trainee discharge program.

A VA hospital summary shows that the veteran was admitted for 
psychiatric treatment for the first time in February 1988.  
The discharge diagnoses in March 1988 were generalized 
anxiety disorder and alcohol dependence.  During VA 
hospitalization from February to April 1990, a diagnosis of 
chronic paranoid schizophrenia was rendered.  Subsequent 
records of treatment at VA facilities and at a community 
mental health clinic showed continuing treatment for paranoid 
schizophrenia.

In written statements and in testimony at a hearing in April 
1996 before a hearing officer, the veteran said in effect 
that he thought that the episode in June 1975 during his 
brief period of active service which resulted in the 
impression of anxiety reaction was the onset of a major 
mental disorder diagnosed years after service as paranoid 
schizophrenia.  A complete transcript is of record.  

In July 1998, SSA notified the veteran that he met the 
medical requirements for disability benefits under a program 
administered by that agency as of July 1997 by reason of 
paranoid schizophrenia and neck and back problems.

Lay statements have been received from the veteran's mother, 
his sister, and a friend.  They related their observations of 
the veteran and his apparent mental status upon his return 
from military service and thereafter.  

In July 2004 a private examiner opined that the veteran's 
current psychiatric disorder is related to his military 
service.  The examiner stated that the veteran's VA medical 
file had been reviewed, and that the veteran had undergone a 
clinical interview.  It was opined that the veteran likely 
had or was developing schizophrenia when he entered the 
military and that it was aggravated into a full blown 
disorder by the intense physical and psychological 
requirements of basic training.  

The veteran was examined by VA in October 2004.  The examiner 
reviewed the veteran's claims file.  The veteran's medical 
history was noted.  The veteran complained of insomnia and 
anxiety.  He underwent a mental status examination.  The 
examiner opined that there is no clear connection with the 
veteran's current medical state to the anxiety that he 
experienced in the military.  The diagnoses were, 
schizophrenia, residual type; and generalized anxiety 
disorder.  In a December 2004 addendum, the examiner stated 
that the service records were reviewed and that there is no 
compelling evidence that schizophrenia was present prior to 
military service.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot 
make its own independent medical determination, and it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  
Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a), 3.304.

Turning to an analysis of the conflicting VA and private 
medical evidence, the Board's adjudicatory process includes 
the responsibility for determining the weight to be given to 
the evidence of record, including the authority to favor one 
medical opinion over another.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In reviewing medical evidence, the Board is 
"certainly free to discount the credibility of [a] 
physician's statement."  Sanden v. Derwinski, 2 Vet. App. 97, 
101 (1992).  Finally, the probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993).   

Here, there are two contradicting opinions on the etiology of 
the veteran's psychiatric disability.  Both examiners have 
indicated that the veteran's medical records were reviewed.  
The Board notes that the private examiner gave rationale for 
his opinion that the veteran's current disability is related 
to his inservice treatment.  The VA examiner on the other 
hand did not provide rationale for the opinion that he 
offered.  Thus, the Board finds that more weight should be 
given to the private examiner's findings.  In essence, there 
is no entirely unequivocal evidence on either side of the 
argument.  The Board concludes that competent evidence, 
viewed objectively, is at least in relative equipoise on the 
question of whether the veteran's psychiatric disability is 
linked to military service.  Struck v. Brown, 9 Vet. App. 
145, 155 (1996); Owens v. Brown, op. cit.  In summary, the 
evidence is adequate to support the medical nexus linking the 
disability to service, and service connection is warranted.  

Therefore, resolving all doubt in the veteran's favor, the 
Board finds that the evidence is at least in equipoise, and 
that service connection is supported by the record.  


ORDER

Service connection for an acquired psychiatric disability, to 
include paranoid schizophrenia is granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


